                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                                COLUMBIA DIVISION

THE BANK OF NEW YORK MELLON                        )
TRUST COMPANY, NATIONAL                            )
ASSOCIATION fka THE BANK OF NEW                    )
YORK TRUST COMPANY, N.A.                           )
SUCCESSOR TO JPMORGAN CHASE                        )       NO. 1:17-cv-00089
BANK, N.A. AS TRUSTEE FOR RASC                     )
2004-KS7,                                          )       JUDGE CAMPBELL
                                                   )       MAGISTRATE JUDGE NEWBERN
     Plaintiff,                                    )
                                                   )
v.                                                 )
                                                   )
THOMAS PHILLIPS, et al.,                           )
                                                   )
     Defendants.                                   )

                                         MEMORANDUM

         Pending before the Court is Plaintiff’s Motion for Summary Judgment. (Doc. No. 24).

Defendants filed a Response in Opposition (Doc. No. 27), and Plaintiff filed a Reply (Doc. No.

31). The parties also filed supplemental briefs on the statute of limitations. (Doc. Nos. 37, 38). For

the reasons discussed below, Plaintiff’s Motion for Summary Judgment (Doc. No. 24) will be

GRANTED in part and DENIED in part.

                   I.     FACTUAL AND PROCEDURAL BACKGROUND

         Plaintiff filed this cause of action seeking the reformation of a deed of trust that secures

real property in Hickman County, Tennessee. In 1987, Douglas M. Haynes conveyed real property

located at 6350 McCaleb Road, Bon Aqua, Tennessee 37025 to Thomas Phillips and Linda Phillips

(“Defendants”) pursuant to a deed, which was recorded with the Hickman County Register of

Deeds in book 84, page 945. (Doc. No. 24-2; Doc. No. 27-1 ¶ 1). The property is an improved




     Case 1:17-cv-00089 Document 47 Filed 09/30/20 Page 1 of 10 PageID #: 400
parcel that covers 25.1 acres of land, includes a single-family home, and has been assigned Tax

ID No. 024 02900 00006024 (the “Improved Parcel”). (Doc. No. 24-2; Doc. No. 27-1 ¶ 1).

       In 1990, Douglas M. Haynes conveyed real property also located at 6350 McCaleb Road,

Bon Aqua, Tennessee 37025 to Thomas Phillips and Linda Phillips pursuant to a deed, which was

recorded with the Hickman County Register of Deeds in book 93, page 90. (Doc. No. 24-4; Doc.

No. 27-1 ¶ 2). The property is an unimproved parcel that covers 14.4 acres of land and has been

assigned Tax ID No. 024 02901 00006024 (the “Unimproved Parcel”). (Doc. No. 24-4; Doc. No.

27-1 ¶ 2).

       On June 4, 2004, Thomas Phillips and Linda Phillips obtained a loan from Homecomings

Financial Network, Inc. (“Homecomings”) in the amount of $104,762.00, and Thomas Phillips

executed a promissory Note (the “Note”) in favor of Homecomings as evidence of this

indebtedness. (Doc. No. 24-6; Doc. No. 27-1 ¶ 3). To secure repayment of the Note, Thomas

Phillips and Linda Phillips executed a Deed of Trust, conveying the property to a Homecomings

trustee, and the deed of trust was recorded in book 13, page 9399-9414. (Doc. No. 24-7; Doc. No.

27-1 ¶ 4). As part of the closing, Thomas Phillips executed a Statement of Occupancy and a

Document Agreement. (Doc. No. 27-1 ¶ 7). The Statement of Occupancy indicates that upon taking

title to the property secured by the Deed of Trust, Thomas Phillips agreed to occupy the property

as his primary residence. (Doc. No. 27-1 ¶ 7). Only the Improved Parcel was capable of

inhabitation. (Doc. No. 27-1 ¶ 7). The Document Agreement required Thomas Phillips to execute

a “replacement document” in the event that the Deed of Trust is lost/misplaced or is found to be

inaccurate. (Doc. No. 27-1 ¶ 7).

       Homecomings assigned the Deed of Trust to Plaintiff on June 12, 2012, and the assignment

was recorded on June 20, 2012, as Instrument Number 12002066, in the Register’s Office for



                                               2

   Case 1:17-cv-00089 Document 47 Filed 09/30/20 Page 2 of 10 PageID #: 401
Hickman County, Tennessee. (Doc. No. 24-10; Doc. No. 27-1 ¶ 8). Plaintiff appointed McCurdy

& Candler TN, LLC as the substitute trustee for the Deed of Trust via a Notice of Appointment of

Substitute Trustee, recorded on August 6, 2013 as Instrument No. 13002593, in the Register’s

Office for Hickman County, Tennessee. (Doc. No. 24-11; Doc. No. 27-1 ¶ 9).

       Thomas and Linda Phillips defaulted on their loan and the Deed of Trust, and McCurdy &

Candler conducted a non-judicial foreclosure sale of the property on September 19, 2013. (Doc.

No. 27-1 ¶ 10). Plaintiff purchased the property at the foreclosure sale, and McCurdy & Candler

conveyed the Property to Plaintiff pursuant to a substitute trustee’s deed, which was recorded on

September 23, 2013, as Instrument No. 13003207 in the Register’s Office for Hickman County,

Tennessee. (Doc. No. 24-12; Doc. No. 27-1 ¶ 10).

       The Deed of Trust was intended to encumber both the Improved and Unimproved Parcels.

(Doc. No. 27-1 ¶ 5). The derivation clause on page three of the Deed of Trust describes “Parcel ID

Number 29.00” which is a reference to the tax identification number for the Improved Parcel.

(Doc. No. 27-1 ¶ 6). However, the Deed of Trust only encumbered the Unimproved Parcel. (Doc.

No. 27-1 ¶ 5). Like the Deed of Trust, the substitute trustee’s deed only encumbered the

Unimproved Parcel. (Doc. No. 27-1 ¶ 10).

       On or about November 18, 2013, Plaintiff initiated an unlawful detainer action against

Defendants in the General Sessions Court of Hickman County, Tennessee. (Doc. No. 18 ¶ 14; Doc.

No. 24-13; Doc. No. 27-1 ¶ 12). A judgment of possession was entered in Plaintiff’s favor on

January 15, 2014, for possession of the property. (Doc. No. 18 ¶ 14; Doc. No. 24-14 at PageID #

246; Doc. No. 27-1 ¶ 12). On June 27, 2014, a writ of possession was issued.

       On August 15, 2014, the Phillips filed a Motion to Correct Clerical Error wherein they

argued that the foreclosure proceeding only applied to the Unimproved Parcel and that the order



                                                3

   Case 1:17-cv-00089 Document 47 Filed 09/30/20 Page 3 of 10 PageID #: 402
of possession improperly included both parcels. (Doc. No. 24-14; Doc. No. 27-1 ¶ 13). The Court

of General Sessions granted the motion and entered an order declaring that the order for possession

applied only to the Unimproved Parcel. (Doc. No. 24-15; Doc. No. 27-1 ¶ 13).

       On June 6, 2017, Plaintiff’s counsel mailed to the Defendants’ counsel a demand letter

wherein Plaintiff requested an amended deed of trust, which sought to memorialize the parties’

original intent by incorporating the legal description for the Improved Parcel. (Doc. No. 24-16;

Doc. No. 27-1 ¶ 14). The Defendants did not comply with the demand. (Doc. No. 27-1 ¶ 14).

       On October 2, 2017, Plaintiff filed a Complaint bringing a cause of action for rescission

and reformation, seeking a declaration that the Improved Parcel is encumbered by the Deed of

Trust lien and, that Plaintiff is vested with a security interest to the Improved Parcel as well as the

real property described on the Exhibit A to the Deed of Trust; an alternative cause of action for

declaratory judgment that the original Deed of Trust contains both the Unimproved and Improved

Parcels; and an alternative cause of action for beach of contract. (Doc. No. 1). On April 5, 2018,

Plaintiff filed an Amended Complaint (Doc. No. 18), adding the Internal Revenue Service as a

party. (See Doc. No. 16). Plaintiff moves for summary judgment on all claims. (Doc. No. 24).

                                II.     STANDARD OF REVIEW

        Summary judgment is appropriate “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). The party bringing the summary judgment motion has the initial burden of informing the

Court of the basis for its motion and identifying portions of the record that demonstrate the absence

of a genuine dispute over material facts. Rodgers v. Banks, 344 F.3d 587, 595 (6th Cir. 2003). The

moving party may satisfy this burden by presenting affirmative evidence that negates an element




                                                  4

   Case 1:17-cv-00089 Document 47 Filed 09/30/20 Page 4 of 10 PageID #: 403
of the non-moving party's claim or by demonstrating an absence of evidence to support the

nonmoving party's case. Id.

       In evaluating a motion for summary judgment, the court views the facts in the light most

favorable for the nonmoving party, and draws all reasonable inferences in favor of the nonmoving

party. Bible Believers v. Wayne Cty., Mich., 805 F.3d 228, 242 (6th Cir. 2015); Wexler v. White’s

Fine Furniture, Inc., 317 F.3d 564, 570 (6th Cir. 2003). The Court does not weigh the evidence,

judge the credibility of witnesses, or determine the truth of the matter. Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 249 (1986). Rather, the Court determines whether sufficient evidence has been

presented to make the issue of material fact a proper jury question. Id. The mere scintilla of

evidence in support of the nonmoving party’s position is insufficient to survive summary

judgment; instead, there must be evidence of which the jury could reasonably find for the

nonmoving party. Rodgers v. Banks, 344 F.3d 587, 595 (6th Cir. 2003).

                                        III.    ANALYSIS

   A. Reformation of Deed of Trust

       “Pursuant to Tennessee law, a court of equity, under certain conditions, will reform an

instrument or deed when it fails to reflect the true intent of the parties. The error in the instrument

must have occurred because of the mutual mistake of the parties or because of one party's mistake

induced by the other party's fraud.” Holiday Hosp. Franchising, Inc. v. States Res., Inc., 232

S.W.3d 41, 51 (Tenn. Ct. App. 2006). “A mutual mistake requires all parties to the contract or

instrument to have participated in the error and labored under the same misconception.” Id. A

party seeking to reform a contract because of mutual mistake must show by clear and convincing

evidence that:

                 (1) the parties reached a prior agreement regarding some aspect of
                 the bargain; (2) they intended the prior agreement to be included in


                                                  5

   Case 1:17-cv-00089 Document 47 Filed 09/30/20 Page 5 of 10 PageID #: 404
               the written contract; (3) the written contract materially differs from
               the prior agreement; and (4) the variation between the prior
               agreement and the written contract is not the result of gross
               negligence on the part of the party seeking reformation.

Sikora v. Vanderploeg, 212 S.W.3d 277, 288 (Tenn. Ct. App. 2006) (footnotes and citations

omitted). Plaintiff argues that it is entitled to rescission of the foreclosure sale and reformation of

the Deed of Trust because it is undisputed that the parties intended to encumber the Improved

Parcel. (Doc. No. 24 at 13). Plaintiff contends that the Deed of Trust does not exhibit the true intent

of the parties because it does not include the legal description for the Improved Parcel. (Doc. No.

24 at 13). Plaintiff argues that the omission of the legal description for the Improved Parcel in the

Deed of Trust “was a mutual mistake” because “[i]t was incumbent upon both parties to notice the

omission...” (Doc. No. 24 at 13 (citing Deutsche Bank Nat'l Tr. Co. for J.P. Morgan Mortg.

Acquisition Tr. 2007-CH4 v. Birchfield, No. 2:16-CV-19-TAV-MCLC, 2017 WL 3444694, at *6

(E.D. Tenn. Aug. 10, 2017) (“the “obvious” inadequacies of the deeds of trust—including the

documents' exclusion of Tract III, which the parties mutually intended to be covered by the

deeds—was the Birchfields' mistake as well as plaintiff's mistake.”)).

       In Response, Defendants argue that Plaintiff’s claim is time barred by the ten-year statute

of limitations for reforming a deed. (Doc. No. 27-3). It is undisputed that the Deed of Trust was

executed on June 4, 2004. (Doc. No. 24-7; Doc. No. 27-1 ¶ 4). In Reply, Plaintiff concedes that

Tennessee courts apply the general ten-year statute of limitations to actions seeking to reform a

deed. (Doc. No. 31 at 5-6; Doc. No. 37 at 4). However, Plaintiff argues the statute of limitations

should be tolled because Defendant Thomas Phillips fraudulently concealed the mistake in the

legal description of the Deed of Trust. (Doc. No. 31 at 5-6; Doc. No. 37 at 4-8). More specifically,

Plaintiff argues that Defendant made a material misrepresentation at the time of the closing because

he signed a statement that he would occupy the property as his principle residence when he could


                                                  6

   Case 1:17-cv-00089 Document 47 Filed 09/30/20 Page 6 of 10 PageID #: 405
not actually occupy the property because the Unimproved parcel was uninhabitable. (Doc. No. 37

at 5). Plaintiff further argues that even if Defendant believed he was providing accurate

information at the time he executed the statement of occupancy, he “eventually discovered the

mistake in the Deed of Trust” but did not tell Plaintiff about the mistake. (Doc. No. 37 at 6-7).

       Under Tennessee law, the party invoking the fraudulent concealment doctrine must

demonstrate:

               (1) that the defendant affirmatively concealed the plaintiff's injury
               or the identity of the wrongdoer or failed to disclose material facts
               regarding the injury or the wrongdoer despite a duty to do so;

               (2) that the plaintiff could not have discovered the injury or the
               identity of the wrongdoer despite reasonable care and diligence;

               (3) that the defendant knew that the plaintiff had been injured and
               the identity of the wrongdoer; and

               (4) that the defendant concealed material information from the
               plaintiff by withholding information or making use of some device
               to mislead the plaintiff in order to exclude suspicion or prevent
               inquiry.

Robinson v. Baptist Mem'l Hosp., 464 S.W.3d 599, 608–09 (Tenn. Ct. App. 2014). Here, the Court

finds Plaintiff’s argument that Defendant fraudulently concealed the mistake in the legal

description of the Deed of Trust unpersuasive given that Plaintiff also had the legal description in

the Deed of Trust at its disposal. Under Tennessee law, Plaintiff is charged with the knowledge of

the contents of its deed of trust. See e.g., Carroll v. Braden, No. W200101901COAR3CV, 2002

WL 31306697, at *3 (Tenn. Ct. App. Oct. 15, 2002).

       The Court finds that Plaintiff has failed to establish that it could not have discovered the

mistake in the legal description of the Deed of Trust despite exercising reasonable diligence.

Accordingly, for the reasons described above, the Court finds that Plaintiff is not entitled to

summary judgment on its claims seeking reformation of the Deed of Trust.


                                                 7

   Case 1:17-cv-00089 Document 47 Filed 09/30/20 Page 7 of 10 PageID #: 406
   B. Equitable Lien

       The Court also finds that Plaintiff has not established that it is entitled to an equitable lien.

Plaintiff fails to address how such a lien may affect the Internal Revenue Service lien on the

property. (See Doc. No. 16 ¶ 5). Tennessee courts have found that equity does not permit courts to

correct mistakes – to the detriment of innocent third parties – that a party could have avoided with

reasonable diligence. See, e.g., Trent v. Mountain Commerce Bank, No. E201801874SCR11CV,

2020 WL 5036205, at *5 (Tenn. Aug. 26, 2020) (citing Trigg v. Read, 24 Tenn. 529, 541 (1845)

(stating that equity will not grant relief to a party who by reasonable diligence could discover the

material facts); Bank of N.Y. Mellon v. Goodman, No. M2013-01372-COA-R3-CV, 2014 WL

1516329, at *11 (Tenn. Ct. App. Apr. 16, 2014) (denying relief for a deed of trust mistakenly

recorded in the wrong county because a subsequent judgment creditor with properly recorded

judgment liens should not be penalized because of mistakes that “could have been avoided with

just a little effort”)); see also Kondaur Capital Corp. v. Smith, 802 F. App'x 938, 948 (6th Cir.

2020) (“Courts can not underwrite Defendants’ business risks under the guise of equity when

Defendants themselves failed to take minimal steps to ensure their interests were properly

protected.”) (citation omitted).

       Accordingly, for the reasons described above, the Court finds that Plaintiff is not entitled

to summary judgment on its claims seeking an equitable lien.

   C. Breach of Contract

       Plaintiff also seeks summary judgment on its breach of contract claim against Defendant

Thomas Phillips. To establish a breach of contract under Tennessee law, a plaintiff must show “(1)

the existence of an enforceable contract, (2) non-performance amounting to a breach of the




                                                  8

   Case 1:17-cv-00089 Document 47 Filed 09/30/20 Page 8 of 10 PageID #: 407
contract, and (3) damages caused by the breached contract.” Nw. Tenn. Motorsports Park, LLC v.

Tenn. Asphalt Co., 410 S.W.3d 810, 816–17 (Tenn. Ct. App. 2011).

        Plaintiff states that it has met the first element, asserting that “there is no doubt than an

enforceable contract exists between the parties. The Document Agreement details the specific

terms of the agreement and is unambiguous.” (Doc. No. 24 at 16). Plaintiff points to the paragraph

of the contract that states:

                Agreement to Replace Lost or Misplaced Documents and to
                Correct Misstated or Inaccurate Documents: Regardless of the
                reason for any loss, misplacement, or inaccuracy in any document
                evidencing and/or securing the above referenced loan (the “loan”),
                Borrower agrees to execute and/or initial and deliver pursuant to this
                paragraph shall hereinafter be referred to as “Replacement
                Documents”. Borrower agrees to deliver to Lender any documents
                Lender deems necessary to replace or correct the lost, misplaced,
                misstated or inaccurate document(s). The documents Lender
                requests Borrower to execute and/or initial and deliver pursuant to
                this paragraph shall hereinafter be referred to as “Replacement
                Documents”. Borrower agrees to deliver the Replacement
                Documents within 10 (ten) days after receipt by Borrower of a
                written request from Lender for them.

(Doc. No. 24-9) (emphasis in original). Plaintiff produces evidence that, on June 6, 2017, Plaintiff,

through counsel, sent a letter to Defendants’ counsel requesting execution of an amended deed of

trust to incorporate the legal description for the Improved Parcel. (Doc. No. 27-1 ¶ 14; Doc. No.

24-16). It is undisputed that Defendants did not comply with the request. (See Doc. No. 27-1 ¶ 14).

Plaintiff argues that “[s]ince the Defendants have admitted that the original Deed of Trust should

have included the Improved Parcel and yet failed to execute the Amended Deed of Trust, they have

failed to perform as require by the Document Agreement.” (Doc. No. 24 at 16).

        Plaintiff asserts that it has incurred damages as a result of the breach of the Document

Agreement, contending that it has potentially lost its collateral and that is has incurred attorneys’

fees in pursuing the present action. (Id.). Plaintiff also asserts that its potential damages are equal


                                                  9

   Case 1:17-cv-00089 Document 47 Filed 09/30/20 Page 9 of 10 PageID #: 408
to the balance of the Loan because it will be unable to reduce the balance of the loan by a

foreclosure sale if the Deed of Trust is not reformed. (Id.). Plaintiff requests that the Court order

specific performance that rescinds the prior foreclosure sale and reforms the Deed of Trust to

include the Improved Parcel. (Id. at 17).

       Defendants do not raise any argument against Plaintiff’s breach of contract claim, other

than to say that reformation of the Deed of Trust could still not be accomplished as relief for that

claim. (See Doc. No. 38 at 4). As it is undisputed that Defendants did not comply with the terms

of the Document Agreement, the Court finds that Plaintiff is entitled to summary judgment on its

breach of contract claim. The nature of any requested monetary and/or equitable relief will be

considered in a later proceeding.

       An appropriate order will enter.

                                                          ________________________________
                                                          WILLIAM L. CAMPBELL, JR.
                                                          UNITED STATES DISTRICT JUDGE




                                                 10

   Case 1:17-cv-00089 Document 47 Filed 09/30/20 Page 10 of 10 PageID #: 409
